 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Antoine Levlee Laushaul

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00265-JCM-PAL-2
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (First Request)
13   ANTOINE LEVLEE LAUSHAUL,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,
17   United States Attorney, and Susan Cushman, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Rebecca A. Levy, Assistant Federal Public Defender, counsel for Antoine Levlee Laushaul,
20   that the Sentencing Hearing currently scheduled on November 28, 2018 at 10:30 a.m., be
21   vacated and continued to a date and time convenient to the Court, but no earlier than forty-five
22   (45) days.
23          The Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to gather mitigation information
25   for Mr. Laushaul, which is relevant to the sentencing disposition of this case.
26          2.      The defendant is incarcerated and does not object to the continuance.
 1        3.      The parties agree to the continuance.
 2        This is the first stipulation to continue filed herein.
 3        DATED this 27th day of September, 2018.
 4   RENE L. VALLADARES                               DAYLE ELIESON
     Federal Public Defender                          United States Attorney
 5
 6      /s/ Rebecca A. Levy                              /s/ Susan Cushman
     By_____________________________                  By_____________________________
 7
     REBECCA A. LEVY                                  SUSAN CUSHMAN
 8   Assistant Federal Public Defender                Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00265-JCM-PAL-2
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     ANTOINE LEVLEE LAUSHAUL,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11                                                                January 15, 2019
     November 28, 2018 at 10:30 a.m., be vacated and continued to _____________________ at the
12   hour ofhour
     at the _______  ___.m.
                 of 10:00 a.m.
13
            DATED October
                  this ____ 3,
                            day2018.
                                of ____________, 2018.
14
                                                                          ___
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
